 MAX FRANCIS TRUCKING3953.By interfering with, restraining, and coercing employees in the exercise oftheir rights guaranteed in Section 7 of the Act, the Respondent has engaged in andisengaging in unfair labor practices within the meaning of Section 8(a)(1) ofthe Act.4All the nonsupervisory production employees in the Respondent'smachineshop constitute a unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act5.The Union on February 23, 1959, was,and all times thereafter has been, theexclusive bargaining representative of all employees in such unit for the purposesof collective bargaining.6.By refusing to bargain collectively with the Union as the exclusive repre-sentative of its employees in an appropriate unit on and after February 26, 1959,the Respondent has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a) (5) of the Act.7.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act.8.The Respondent has not violated Section 8(a)(1) of the Act by solicitingemployees to withdraw from the Union or by aiding them in effecting suchwithdrawals.[Recommendations omitted from publication.]Max Francis,d/b/a Max Francis TruckingandTeamsters Local886,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America.Case No. 16-CA-1037.April 25, 1960DECISION AND ORDEROn January 25, 1960, Trial Examiner Sidney Lindner issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had not engaged in the unfair labor practices alleged inthe complaint, and recommending that said complaint be dismissed, asset forth in the copy of the Intermediate Report attached hereto.Thereafter, the General Counsel filed exceptions, and a supportingbrief.Pursuant to the provision's of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and MembersRodgers and Jenkins].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the Trial Examiner's findings, conclusions, andrecommendations.[The Board dismissed the complaint.]INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding,brought under Section 10(b) of the National Labor RelationsAct, as amended(61 Stat.136), was heard in Enid,Oklahoma, on August 5 and 6,127 NLRB No. 52. 396DECISIONS OF NATIONAL LABOR RELATIONS BOARD1959, pursuant to due notice, with all parties represented by counsel and participatingin the hearing.The complaint issued July 2, 1959, by the General Counsel of theNational Labor Relations Board I and based on a charge duly filed and served,alleged in substance that the Respondent had engaged in unfair labor practicesproscribed by Section8(a) (3) and(1) of the Act byreasonof the following:(1)On or about March 24, 1959, the Respondent discharged Henry Zaremba andLeo Hoagland because of their membership in and activities on behalf of the Union.(2) Prior and subsequent to the discharges of the employees named above theRespondent stated to his employees that if they went union he would park everytruck he had and further the Respondent engaged in the interrogation of employeesregarding their union activities.In its answer the Respondent denied the allegations of unfair labor practices.Briefs were received from counsel for the parties on September 25, 1959, andhave been duly considered.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondentMax Francis, doing business under the trade name and style ofMax Francis Trucking, by virtue of the laws of the State of Oklahoma, has itsprincipal office and place of business in Enid, Oklahoma, where it is now and hasbeen at all times material herein continuously engaged in the transportation ofproduce, feed, and related products. In the course and conduct of its businessoperations during the past 12-month period, which period is representative of alltimesmaterialherein, the Respondent transported produce, feed, and relatedproducts from the State of Oklahoma to points outside the State and derived incometherefrom in excess of $50,000.The complaint alleged, the Respondent's answeradmits, and I find that the Respondent is engaged in commerce within the meaningof the Act.If.THE LABOR ORGANIZATION INVOLVEDTeamsters Local No. 886, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, is a labor organization within the meaningof Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESHenry Zaremba was reemployed by the Respondent for the third time in July 1958.He worked steadily thereafter until he was discharged on March 24, 1959.Zarembawas a second driver until September 1958, at which time he was promoted to firstdriver.2Zaremba testified that in July 1958 while he was second driver with Otis Polsen,they talked about the fact that they were getting tired of having to work on thetruck when it returned to Enid, thus giving them little time at home.They won-dered whether union membership would help them in this regard, and also affordthem more rights, such as seniority.They discussed the advisability of talking toother drivers to arouse their interest in union participation, but did not pursue theidea.Zaremba further testified that in or about mid-January 1959 he began talking withsecond drivers who were running with him, and to other drivers he met at truckstops, in an effort to get them interested in union participation. In February 1959,while on a trip in Colton, California, Zaremba talked with drivers Lee,3 Patterson,and Watkins, about organizing a three- or four-man committee among Respondent'sdrivers, to assist them in the solution of some of their problems. If the committeedid not work out, they would considerjoiningthe Teamsters.Sometime in March,Zaremba told drivers Watkins, Robertson, and Patterson while they were in New1 The General Counsel and his representatives at the hearing are referred to herein asthe General Counsel, and the National Labor Relations Board as the Board.2 The first driver is paid $130 a trip, an amount slightly more than the second driver.He is In charge of the truck and responsible for its operation.He is entrusted with thetrip expense money.He contacts Max Francis about the loads and determines the placesto load and unload.The second driver shares the driving with the first driver.Whileone Is driving,the other is usually asleep in the cab sleeper.The second driver also assistsin the physical work of loading, unloading, and changing tires.s Lee, called as a Respondent witness, testified that grievances were talked about andthat there was "lots of talk" among the drivers. MAX FRANCIS TRUCKING397Mexico, that no progress was being made in getting their employee committeestarted, and they discussed the advisability of talking with the Teamsters.Zarembastated also that a list of grievances was drafted-which the employee committee, whenorganized, was going to take up with Max Francis. Zaremba also maintained inhis possession two lists, one contained the names of all of Respondent's drivers, theother the names of the drivers with whom he discussed union participation and whoshowed an interest.While in Oklahoma City on March 23, Zaremba was not successful in his attemptto contact the Teamsters Union and instead talked over his problem with someoneat the AFL-CIO office.On March 24, Zaremba reported to Respondent's office to settle accounts of hislast trip.Respondent's office is in the back of his home and is in charge of hiswife, Helen Francis, who is associated in the business with him.Present also weredrivers Herb Friend, Red Fuller, Chester Smith, and Leo Hoagland who were seatedin chairs along the office wall.Helen Francis was figuring some bills at her desk,when driver Maurice Yoder came in, occupied the seat at Max Francis' desk, andbegan mimicking and mocking Max Francis. Zaremba testified that some of theother drivers chimed in sand voiced certain complaints and gripes.After this wenton for awhile, Helen Francis, according to Zaremba, said that Max was sick andhad been going to see a physician, and that "he is getting tired of hearing all ofthis talk, complaining and griping."Helen Francis reprimanded Yoder for hisactions there and told him, "we hear you have been complaining about your loads,too.We've got a pretty good grapevine here.Anything that goes on we hear inthis office."Helen Francis then told the drivers in the office that if they did notlike it there, they could quit and get their checks.Helen Francis settled up withZaremba, gave him two $100-expense checks for his next trip together with theinvoices that he was to follow for loading and unloading.Zaremba left the officeand went home.Zaremba testified that in the afternoon of March 24, he and Leo Hoagland wentto the Wage and Hour Division office in Enid, but did not find the representativethere.Later, in the company of their respective wives, they drove downtown tomake some purchases, when they met Yoder. Zaremba and Leo Hoagland toldYoder of their effort to see the Wage and Hour representative and also told himthat a meeting was to be held at Leo Hoagland's house that night to "start gettingthis union to rolling." 4At about 7 p.m. that evening, Don Francis, brother of Max and supervisor ofRespondent's garage, called at Zaremba's home to pick up the expense checkswhich he had previously received for his next trip.Zaremba asked why.DonFrancis said he did not know.Zaremba, Herb Friend, Leo Hoagland, and their wives met at Leo's home thatevening.Itwas at this time that they learned also that Leo Hoagland had beendischarged by Max Francis late that afternoon. Zaremba and Leo Hoagland calledthe Teamsters Union and arranged to meet with Business Representative FrankBooher, and his assistant, Hyden, on March 26 or 27.The following day, Zaremba in a telephone conversation with Max Francisinquired if the latter wanted him to come to the office to talk to him.Max Francistold Zaremba there would be no need for his coming to the office since he was lettinghim go.Max Francis also remarked, "you are not happy here."On the night of March 26, Zaremba and Leo Hoagland met with Booher andHyden and were given application cards for union membership.On March 27,and for some time thereafter, Zaremba and Leo Hoagland stationed themselvesat the Superior Service Station in Enid and as Respondent's drivers stopped thereto have their trucks serviced en route to Wichita, Kansas, to deliver return loads,they were spoken to about joining the Union.Zaremba admitted that he never had any union application cards prior to thistime.He also admitted that neither he nor any of the employees met with MaxFrancis about their grievances.4 Leo Hoagland, according to Zaremba, said they would use his house as a meetingplace.Leo Hoagland did not appear as a witness in this proceeding In fact, at theopening of the hearing, counsel for Respondent moved to dismiss the complaint insofar asit alleged that Leo Hoagland was discriminatorily discharged, setting forth as groundsthat Leo Hoagland had come to his office on his own free will and volition and requestedAttorney Carter to prepare an affidavit which recited that "after mature reflection, hedoes not feel that he has been discriminated against by said employer," and requeststhe Board's Regional Director that he be permitted to withdraw the charge against MaxFrancis.The motion was denied. 398DECISIONSOF NATIONALLABOR RELATIONS BOARDMax Francis testified, corroborated by his wife, that when he returned to hisoffice, from the physician's office on the afternoon of March 24, his wife was upsetand told him what had occurred there that day.After some discussion of the meninvolved, particularly the fact that all of these men (with the exception of RedFuller) were the same men who in the past had been costing them money, in thatRespondent did not make any profits from their trips, he agreed with her thatRespondent should get rid of some of them.They discussed and mutually agreedto lay off Zaremba and Leo Hoagland immediately. Zaremba for the reasons thathis expenses were running higher than other drivers, he was not keeping his truckclean, and he was consistently running "black oil"; 5 Hoagland because he couldnot make the grade as a first driver, he was a "hotrodder," he did not take care ofthe truck and he refused to unload the truck.They also discussed laying off theother men as soon as they could be replaced.It is axiomatic that an employer may discharge any employee for any reason orno reason,but he may not lawfully discharge any employee for engaging in unionor concerted activities.Knowledge by the employer of a dischargee's union mem-bership or support is a prerequisite to a finding of discriminatory discharge.SeeHoward Aero, Inc.,119 NLRB 1531.In an effort to prove that Respondent had knowledge that Zaremba and LeoHoagland had engaged in concerted activities, the General Counsel adduced evidencefrom Herb Friend who had been a driver in Respondent's employ from January1959 until about April 10, 1959.Friend testified that the day after the above-noted discharges, he spoke to Max Francis on the telephone from the SuperiorService Station about going out with a load. In the course of the conversation, Maxasked him what he thought about the meeting with the boys. Friend acknowledgedthat he was there, because he had been invited.Max, according to Friend, thensaid he had to let Zaremba and Leo Hoagland go "on account of-the meeting wehad-kept drivers slowed up."Max mentioned that he had to keep his trucks going.Max inquired how Friend felt about the Union.Friend replied he was with it,whichever way itwent, sincehe had to work.Friend further testified that in a second telephone conversation while he (Friend)was in California, Max Francis inquired what he thought about the Union, andhe merely repeated what he told Max Francis previously, "if it went union [I] wasfor it because [I]had to work."Max Francis,according to Friend,then said "if itwent union he'd have to park his trucks because he couldn't pay the wages." Inquiryas to when the above-noted conversation took place, gave rise to the followinganswer, "well, I don't remember the exact day, but it was just the trip-the sametrip that everybody met over there and I was in California when it happened. Italked to him on the phone in California."Friend quit Respondent'semploy sometime between April 10 and 15.Hetestified that on the day he quit he was in the garage and Respondent was havingtrouble with a truck.Max Francis remarked "he wished the whole outfit wouldsign union cards and if they did he would fire the whole bunch of them."Max Francis denied that any of the drivers told him about the activities ofZaremba and Leo Hoagland before they were discharged.He testified that helearned of the meeting at Leo Hoagland's house from Herb Friend, who so advisedhim voluntarily after the men were fired.Max Francis further testified that hebecame aware of union-organization talk among Respondent's drivers about a dayor two after the discharges of Zaremba and Leo Hoagland.He stated he wasadvised that the said men were at the Superior Service Station and as Respondent'strucks stopped there for servicing before proceeding to their return-load destination,Zaremba and Leo Hoagland detained the drivers by talking to them about organizinginto the Teamsters.Max Francis testified that Herb Friend called him on the tele-phone from California after Zaremba and Leo Hoagland commenced meeting Re-spondent's trucks at the Superior Service Station and talking union to the drivers.This was the occasion when he told Friend that the men had been discharged.MaxFrancis denied making the statement that he wished his drivers would join theUnion so that he could fire all of them and park his trucks.He explained that hewas at the garage on a Sunday morning awaiting the arrival of truck No. 27, whichwas then being driven by Dale Robertson and which was having trouble.Friendwas in the garage at the time and while they were talking about the truck, Friendsaid, "Max, he's going to tear up your truck if you don't get him off of it." Friend5 Black oil is created primarily by speeding or by lugging the truck. Lugging is a termused when the truck is not shifted into the next lower gear when going up hills. Zarembaadmitted occasions when Max Francis complained about the oil being black in his truckand also that he did not keep his truck clean. MAX FRANCIS TRUCKING399,also suggested that he be assigned as the driver of truck No. 27.Max Francis toldFriend that he would talk to Robertson when he camein andthen said "You guysare going to ruin me. The engines you are tearing up, the trouble we are having,the tires you are blowing for driving 70 miles an hour.You are going to force meto lock the thing up and park every truck I have."Max Francis denied the Unionwas mentioned in this conversation.Friend admittedly had a short memory.His,testimony was inconsistent with the testimony of Zaremba regarding the drivers.who attended the meeting at Leo Hoagland's house. It is also apparent from therecord that Friend confuseda unionapplication card with a mailed ballot in aBoard election.Moreover, Friend admitted telling Max Francis at the garage thatdriver Robertson's truck was "winding too tight" and was causing trouble. I donot accept Friend's testimony. I find, based on the testimony of Max Francis whichI credit, that the incidents and conversations with Friend took place substantially astestified to by Francis.Paul Hoagland, a driver for Respondent and brother of Leo, was called by theGeneral Counsel and testified that prior to the discharges of Zaremba and Leo hedid not know anything about theirattemptseither to organize an employees' com-mittee or a unionHe did recall that about a month before the discharges Leo men-tioned a list of grievances that "they" were going to present to Max Francis.Headmitted that he never saw such a list.Paul Hoagland also testified that on or about March 27 he spoke on the telephonewith. Max Francis from Amarillo, Texas, to obtain instructions regarding a returnload.Max Francis told Paul he had discharged Zaremba and Leo and suggestedthat he (Paul) not come through Enid with the return load. Paul wanted to know"why?"Max explained that Zaremba and Leo would probably be at the SuperiorService Station and want to talk to him and since Respondent's customer was in ahurry for the return load, he preferred that Paul not take the time to engage in suchconversations.After some further discussion about the suggested alternate routeand the fact that Paul and Leo had their own lives to hve and that what took placebetween Max and Leo was of no concern to him, Paul prevailed on Max that theEnid route was best and Max agreed.Upon further questioning whether Max toldhim why Zaremba and Leo were fired, Paul replied that Max used the term "organize."His further testimony on this pointis lackingin clarity.6Finally in answer to aleading questionPaul statedthatMax said he fired the men because they wereorganizing.The General Counsel relying upon Paul's testimony contends that Max Francisthereby admitted that Zaremba and Leo were discharged for "organizing."Thereis about Paul's testimony suchan elementof uncertainty as to the exact words spokenby Max Francis and particularly the context in which the word "organize" was saidby him, that I am reluctant to find from such testimony that Max Francis admittedto Paul that he discharged Zaremba and Leo Hoagland because of their concertedor union activities. I am further constrained not to place such reliance upon Paul'stestimony especially as his affidavit, prepared when his memory of what Max Francissaid was fresher than it was months later at the hearing, does not conform to Paul'saccount at the hearing. In the affidavit which Paul affirmed was a truthful accountof what he had reported to the Board's field examiner and which contained the entireconversation, there is no reference to the claimed admission of Max Francis, that hehad discharged Zaremba and Leo Hoagland for organizing.The word "organize"does appear but in an unrelated context which I do not construe as an admission ofculpability by Max Francis for the unlawful discharges of Zaremba and Leo Hoag-landFinally, I am convinced from Max Francis' clear, emphatic testimony on thispoint,7 that Paul erroneously interpreted their conversation. I find that Max Francise For example :Q.Well, didMax specificallytell youor answer your questionas to why?A.Why what?Q.Why theywere fired?A. Notnecessarily.Iwouldn'tsay thathe specifically said organize,which hedidn't saythe Union.He didn't sayorganize the men themselves.He just saidorganize and that was all.Q.Well, howdid he usethe term?A.Hub?Q. How did he use the term organize?A.He said, "I fired Leo and Tony," and hesaid, "they were organizing" which hedidn't say how, what, whenor where.7Max Francis testifiedhe told Paul that he discharged Zaremba and Leo Hoagland andthat they were out at Superior Service Station instigating and troublemaking and talking 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDdid not tell Paul he discharged Zaremba and Leo Hoagland because they wereorganizing.True the timing of the discharges of Zaremba and Leo Hoagland raises a suspicionthat discriminatory action was taken against them.But suspicion is not proof anda finding of violationof the Actcannot be based on suspicion alone.ValenciaServiceCo.,103 NLRB1190.Other thanthe testimony of Friend,set forth indetail above,whichIhave notcredited,the record contains no background 8 orcontext of union animus or antiunionactivityon the part of the Respondent.Upon the foregoing and the entire record I am convinced and find that the GeneralCounsel has not sustained his burden of provingby a preponderanceof the evidencethatZaremba and Leo Hoagland were discharged for the reasons alleged in thecomplaint.I adopt Respondent's proposed findings of fact Nos.1, 2, 3, 4, 5, and7 and pro-posed conclusions of law Nos. 1, 2, and 3 andwill recommend thatthe complaintherein be dismissed in its entirety.CONCLUSIONS OF LAW1.The operations of the Respondent,Max Francis,d/b/a Max Francis Truckingconstitute and affect trade,traffic,and commerce among the several States withinthe meaning of Section 2(6) and(7) of the Act.2.Teamsters Local 886, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America,is a labor organization within the meaningof Section 2 (5) of the Act.3.The Respondent has not engaged in unfair labor practices within the meaningof Section 8 (a) (1) and(3) of the Act.[Recommendations omitted from publication.]union to the boys.He further explained to Paul that because of the situation at Superioritwould slow things up to come through Enid and he did not want to hold up the returnload.8 For purposes of background only the General Counsel was permitted to adduce testi-mony from Zaremba that In August 1957, while he and driver Robertson were unloading atruck In Oklahoma City, Max Francis said, "if the boys ever wanted to deal their selves[sic]out of a job, that's allthey had to do was to vote in the union and they would-,because he would park every truck."Max Francis truthfully explained that in his typeof operation, he hauls cheap commodities and in order to realize a profit he had to haveclose control of thedrivers.He admitted he may have said that he could not abide byany regulations and that he would be forced to park the trucks because he would not beable to pay the wages. Such statement was more In the nature of a prediction ratherthan antiunion.Victory Construction Co.andFranklin C. ButlerConstruction and General Laborers'Union Local No. 758, Inter-nationalHod Carriers',Building and Common Laborers'Union of America,AFL-CIOandKenneth R. BrooksConstruction and General Laborers'Union LocalNo. 758, Inter-nationalHod Carriers',Building and Common Laborers'Union of America, AFL-CIOand.Franklin C.Butler.CasesNos. 8-CA-1813, 8-CB-347, and 8-CB-348.April 25, 1960DECISION AND ORDEROn September 29, 1959, Trial ExaminerAlbertP.Wheatley issuedhis Intermediate Report in the above-entitled proceeding,finding thatthe Respondentshad engagedin and were engaging in certain unfairlabor practices,and recommendingthat theycease and desist there-127 NLRB No. 57.